Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 1 of the instant application no. 16/882,583 is generally broader in scope with one element being more limiting than that of the claim 1 in the patent granted application no. 16/159,404. All claims are rejected. 

Instant Application (Application no. ‘583)
Commonly Assigned Patent (Application no. ‘404)
1. A tape light system, comprising: 

an elongate substrate; 

a set of lighting elements coupled to the elongate substrate, the set of lighting elements comprising a first lighting element and a second lighting element; 

a cutline located between the first lighting element and the second lighting element; 

a contact terminal coupled to the substrate, the contact terminal having a first contact terminal portion positioned on a first side of the cutline and a second contact terminal portion positioned on a second side of the cutline, the first contact terminal portion and the second contact terminal portion positioned on opposite sides of the cutline; and 

a connector interconnecting the first contact terminal portion and the second contact terminal portion.  



an elongate substrate; 

a plurality of spaced lighting elements positioned on the substrate; 

at least one cut line located between a first lighting element and a second light element of the plurality of spaced lighting elements; 

a plurality of contact terminals mounted on the substrate, the contact terminals having a first positive portion positioned on one side of a cut line and a second positive portion positioned on an opposite side of the cut line, and having a first negative portion positioned on one side of a cut line and a second negative portion positioned on an opposite side of the cut line; 

a first connector associated with each of the contact terminals interconnecting the first positive portion and the second positive portion; and 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/11/2022